Citation Nr: 0602315	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-16 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic 
recurrent low back strain.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1962 to May 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for chronic recurrent low back strain and assigned a 40 
percent rating effective from the date of the initial claim 
on June 5, 1996.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for a higher rating when placed 
in appellate status by disagreement with the original or 
initial rating award (service connection having been allowed, 
but not yet ultimately resolved), remains an "original 
claim" and is not a new claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.  

In November 2003, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The case was 
remanded for additional development in April 2004 and 
July 2005.

The Board notes the veteran's December 2002 correspondence 
and testimony in November 2003 may be construed as a claim 
for entitlement to a total rating based upon individual 
unemployability (TDIU).  The Court has held that a claim for 
individual unemployability, in general, is not inextricably 
intertwined with an increased rating claim as the matter does 
not necessarily require a specific disability rating for 
consideration.  See Vettese v. Brown, 7 Vet. App. 31, 35 
(1994).  Therefore, this matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in October 
2004.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2005).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  In the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search.  38 C.F.R. § 3.159(c)(2).

In this case, the Board notes there is a substantial conflict 
between the competent VA and private medical opinions of 
record and conflicting evidence as to the exact cause and 
nature of the veteran's August 1963 injury during active 
service.  It is also significant to note that there are no 
medical records of any treatment after discharge in May 1964 
until June 1975 and that there is conflicting evidence as to 
whether or not the veteran had received chiropractic 
treatment for his back disorder.  The pertinent evidence of 
record includes private medical opinions dated in August 2001 
and October 2005 from Dr. F.A.G., an orthopedic surgeon, and 
several opinions from Dr. H.S., a VA orthopedic disorders 
examiner.  As it appears the opinions of Dr. F.A.G. was 
provided based upon an incomplete record and the opinions of 
Dr. H.S. did not address the specific medical findings 
provided by Dr. F.A.G., the Board finds an additional medical 
opinion is required for an adequate determination.

Service medical records dated in August 1963 note the veteran 
was "lifting logs in 1960" and went to a chiropractor who 
told him he had "a disc slipped out of place."  It was 
further noted that he had gotten relief from manipulation and 
had no trouble until recently when he heard a "pop" while 
bending over.  Examination at that time revealed lumbar 
paravertebral muscle spasm, but no sign of disc pathology.  
The separation physical examination dated in April 1964, was 
silent for any reference to the back.

Records show the veteran submitted his initial application 
for service connection benefits in July 1994 and that service 
connection was initially denied in a September 1994 rating 
decision.  The veteran reopened his claim in June 1996.  In 
numerous statements in support of the claim the veteran and 
several family members and acquaintances reported that he had 
no back problems prior to service and that he experienced 
such problems after discharge.  A December 1998 Board 
decision denying entitlement to service connection was 
vacated by the Court in December1999 and remanded for further 
development.  Service connection was established for chronic 
recurrent low back strain in a March 2002 rating decision.

In VA medical opinions dated in November 2000, January 2001, 
July 2001, February 2005, and August 2005, Dr. H.S. found the 
veteran's chronic recurrent low back strain was incurred in 
service.  In an August 29, 2005, addendum it was specifically 
noted that the veteran's intervertebral disc syndrome and 
lumbosacral strain were two separate entities, in essence, 
excluding intervertebral disc syndrome as related to the 
service-connected chronic recurrent low back strain.  

The August 2001 private medical opinion of Dr. F.A.G., 
admittedly based upon the veteran's report of medical history 
and review of a "number of medical records," noted the 
veteran described having slipped on grease and fallen on a 
cement surface while lifting a motor vehicle transmission and 
that it was "very unlikely" a reference in the medical 
record of an injury sustained while lifting a log was 
accurate since the veteran denied having worked as a logger.  
It was also noted that the veteran denied any pre-service 
injuries and denied ever having received chiropractic 
treatment.  Dr. F.A.G. stated "[i]t was likely probable and 
medically most probable that the injury he sustained in 1963 
initiated a condition of chronic inflammation and chronic 
pain" and that "[t]hese changes logically and predictably 
lead to the changes presently experienced by [the veteran], 
including the calcified herniations in his lumbar spine."  
In an October 2005 report Dr. F.A.G. provided an addition 
opinion as to the veteran's present disability.

Social Security Administration (SSA) records added to the 
record in February 2003 included VA treatment records dated 
in June 1975 indicating the veteran had a five to six year 
history of low back problems and chiropractic treatment.  A 
June 1975 VA back consultation report noted he reported 
intermittent back discomfort since childhood and chiropractic 
treatment without any definite benefit.  The Board also notes 
that there is no evidence the RO has obtained all of the 
veteran's VA treatment records.  A June 1996 report shows the 
RO requested VA treatment records only after March 1996.  In 
light of the conflicting etiology opinions of record, the 
Board finds further efforts are required to obtain all 
available VA medical records.

VA records also show that in June 2000 the RO requested the 
veteran provide additional information in support of his 
service connection claim, including authorization for the 
release to VA for all treatment records from Dr. K.V.L. (a 
private physician who reported he had treated the veteran for 
a back disorder since 1972).  There is no evidence of any 
response to this specific request from the veteran nor were 
any treatment records from this physician subsequently added 
to the record.  The Board finds, however, that the veteran 
should be notified that additional evidence demonstrating 
treatment prior to June 1975 may be necessary to substantiate 
his claim for entitlement to an increased rating.

The veteran also contends, in essence, that his service-
connected back disability markedly interferes with 
employment.  The Court has held that extraschedular rating 
consideration is "always part" of a schedular rating-
increase claim.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
The Court has further held that it was premature for the 
Board to decline extraschedular consideration where the 
record was significantly incomplete in a number of relevant 
areas probative of the issue of employability.  Brambley v. 
Principi, 17 Vet. App. 20 (2003).  The Board notes that in 
this case the RO found extraschedular rating referral was not 
warranted in the January 2002 rating decision, but did not 
address the matter subsequent to receipt of the February 2005 
VA examiner's opinion that the veteran could not be gainfully 
employed.  It is unclear, however, as to whether the veteran 
is unemployable or experiences a marked interference with 
employment as a result of his service-connected chronic 
recurrent low back strain without regard for any nonservice-
connected low back disabilities.  

The Court has also held that where there is plausible 
evidence that a claimant is unable to secure and follow a 
substantially gainful occupation and where the Board has not 
relied on any affirmative evidence to the contrary, the Court 
will reverse the Board's determination, as a matter of law, 
that the veteran's case is ineligible for consideration under 
38 C.F.R. § 4.16(b) by the Director of Compensation and 
Pension.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  
Therefore, additional development is required prior to 
appellate review of this issue.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be contacted and 
requested to identify any additional 
existing VA or non-VA medical records 
pertinent to his claims.  He should be 
specifically notified that additional 
evidence demonstrating treatment prior to 
June 1975 may be necessary to 
substantiate his claim.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  

Appropriate efforts must be made to 
obtain all pertinent records of the 
veteran's VA treatment prior to 
March 1996.  All attempts to procure 
records should be documented in the file.  
If records identified by the veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.

2.  The veteran's claims file should be 
reviewed by a VA orthopedic specialist 
for an opinion as to whether 
intervertebral disc syndrome or any 
present neurologic symptoms are either 
related to or have been aggravated by his 
service-connected chronic recurrent low 
back strain.  A specific opinion must be 
provided addressing whether he is 
unemployable or experiences a marked 
interference with employment as a result 
of his service-connected back disability 
without regard for any nonservice-
connected disabilities.  The examiner 
should reconcile any opinions given with 
the other evidence of record and provide 
a complete rationale.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  A specific 
determination should be made addressing 
whether referral for extraschedular 
consideration is warranted.  If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

